UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1469


BYRON J. LEE,

                Plaintiff – Appellant,

          v.

MICHAEL    J.   ASTRUE,       Commissioner,     Social    Security
Administration,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-00997-CCB)


Submitted:   April 14, 2011                   Decided:   April 22, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas B. Corbin, THOMAS B. CORBIN, P.A., Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Neil
R. White, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Byron J. Lee appeals the district court’s judgment in

Defendant’s         favor   on     his     race       and   gender    discrimination     and

retaliation claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2003 & Supp. 2010).                     Lee asserts that the district court

erred in granting Defendant’s summary judgment motion on his

retaliatory          denial        of     a     within-grade         pay      increase   and

termination claims because: (i) his supervisor admitted in his

deposition       that,      in     deciding       to    terminate      Lee’s    employment,

Defendant       relied        on        Lee’s     failure      to     properly     complete

assignments that were not included in its proposal to remove Lee

from       federal   service;       and       (ii)     he   disputes    his    supervisors’

critique       of    his    performance         and     asserts      that   the   standards

relied upon by Defendant were “impermissibly vague.” *                              We have

reviewed the district court’s grant of summary judgment de novo,

       *
       To the extent that Lee challenges the district court’s
dismissal of his retaliation claim based on Defendant’s December
2006 failure to promote him to a GS-13 position, we hold that
the district court correctly determined that Lee failed to
establish a prima facie case of retaliation based on the
non-selection because the twenty-one-month delay between Lee’s
March 2005 complaint and his non-selection negated any causal
connection between the two events.    See Dowe v. Total Action
Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir.
1998) (“A lengthy time lapse between the employer becoming aware
of the protected activity and the alleged adverse employment
action . . . negates any inference that a causal connection
exists between the two.”).



                                                  2
viewing the facts and the reasonable inferences therefrom in the

light most favorable to Lee, see Robinson v. Clipse, 602 F.3d

605,    607   (4th    Cir.     2010),     and   affirm    the    district       court’s

judgment.

              We hold that the district court correctly determined

that “the fact that there was additional unsatisfactory work on

which [Lee’s supervisor] based his termination proposal does not

demonstrate       that   [Defendant]      acted     adversely    against        Mr.   Lee

because of any factor other than his poor work performance.”                          As

the    district     court     correctly    noted,    it   was   not   incumbent       on

Lee’s     supervisors         to    describe      every    instance        of     Lee’s

underperformance         in   its   proposal    to   remove     him   from      federal

service.      Cf. Rana v. United States, 812 F.2d 887, 889 (4th Cir.

1987) (rejecting plaintiff’s claim that government’s case was a

“moving target” and finding that trial court’s finding of “no

pretext”      was    not      clearly     erroneous,      because     even       though

testimony that plaintiff’s work was “vague” and “imprecise” did

not literally appear in notice of removal, the notice “contained

specific      instances       of    unacceptable     performance      as     well      as

general conclusions that his effort was perceived to be below

the standard for a high-level economist”).                      In any event, Lee

provides no evidence that any of the other assignments to which

his supervisor pointed as problematic met Defendant’s standards



                                           3
of performance any better than the five assignments that were

described in the notice of proposed removal.

               Although Lee also asserts that his work performance

did    not    warrant      discipline       and    that   the     standards         used    to

evaluate his performance were suspect, we find that the district

court correctly noted that it was Lee’s supervisors’ perception

of    his    work   performance       that    was      relevant     to    its      analysis,

rather than Lee’s self-assessment of his performance.                              See Evans

v. Tech. Apps. & Serv. Co., 80 F.3d 954, 960-61 (4th Cir. 1996)

(“It is the perception of the decision maker which is relevant,

not the self-assessment of the plaintiff.”) (internal quotation

marks       and   citation     omitted).          In    the     absence       of    evidence

establishing a retaliatory motive, we will not second guess an

employer’s decision to discipline an employee.                           See Jiminez v.

Mary Washington Coll., 57 F.3d 369, 383 (4th Cir. 1995) (“The

crucial       issue     in     a    Title    VII       action     is     an     unlawfully

discriminatory motive for a defendant’s conduct, not the wisdom

or folly of its business judgment.”).

               Accordingly, we affirm the district court’s judgment.

We    dispense      with     oral   argument      because     the      facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                    AFFIRMED


                                             4